DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-25 are presented for examination on the merits.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-4, 6, 8, 10-16 and 18-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker (US 2014/0343891).
As to claim 1, Becker discloses in distributed remote sensing system sensing device having claimed
a.	a parking sensor device for determining occupancy of a parking space read on ¶ 0029, (remote sensing system may be a vehicle metering/detection system 100, such as for parking metering, traffic metering, navigation or any other suitable vehicle monitoring, having a centralized controller that may provide at least monitoring and/or billing services for the use of one or more vehicle parking spaces);
b.	a magnetometer sensor configured to detect a magnetic field: a radar sensor configured to perform at least one radar scan to detect presence of an object: control circuitry configured to determine occupancy of the parking space based on the magnetic field and the at least one radar scan read on ¶ 0058, (Here the vehicle parking detector 400 (also referred to as sensor 400, as noted above), may be considered a ground level micro radar parking sensor that is similar to that described above with respect to FIG. 2, includes any suitable directed beam sensor, such as the radar sensor 409, magnetometer 414 and processor 402 (only the radar sensor 409, magnetometer 414 and processor 402 are illustrated for clarity). The radar sensor 409 may be any suitable type of micro radar sensor that has a low operating frequency and low battery consumption such as a phase coherent radar sensor including but not limited to continuous wave radar sensors, a frequency modulated continuous wave radar sensors or a pulse wave (impulse) radar sensors with phase coherent processing);
c.	an output for conveying occupancy of the parking space read on ¶ 0029, ( the vehicle metering system 100 may include a central controller 101, one or more gateways 110A-110C, one or more vehicle parking detectors (also referred to as sensing device groups) 120-122 and one or more peripheral devices 130-132 which may include any suitable display for displaying any suitable information pertaining to one or more parking spaces).
As to claim 2, Becker further discloses:
a.	wherein the output comprises: a wireless transmitter configured to transmit a wireless message indicating occupancy in the parking space read on Fig. 2 & ¶ 0049, (the gateways 110A-110C may be able to communicate with the sensing devices and provide health and welfare messages to the sensing devices regarding an operational state of the gateway. If one or more sensing devices receive a message from a gateway (either primary or secondary) that the gateway is unavailable for communication the one or more sensing devices receiving that message may switch to a secondary gateway and transmit messages to a selected available gateway. The health and welfare message may also be sent to the central controller 200 for system management and monitoring where any unavailability in the system may be addressed by maintenance personnel). 
As to claim 3, Becker further discloses:
a.	wherein the wireless message comprises readings from the magnetometer sensor and the radar sensor read on ¶ 0041, ( The magnetometer baseline settings are established and stored in, for example, a memory 403 of the sensing device 400 when, for example, the magnetometer 414 is initially installed or at any other suitable time. It is noted that the secondary sensor (e.g. radar sensor 409) may or may not be employed to obtain the baseline setting. It is noted that the baseline setting is a physical reading taken by the magnetometer at initial installation (or any other suitable time prior to commencing operation) and may account for most environmental influences on the magnetometer as well as removing uncertainty in sensing device 400 placement and orientation on startup) 
As to claim 4, Becker further discloses:
a.	maintaining a configuration of how occupancy is determined based on the magnetic field and the at least one radar scan; receiving feedback after conveying occupancy of the parking space; and adjusting the configuration based on the feedback read on ¶ 0039, (The radar sensor 409 may be used to detect whether a vehicle is present in the parking space being monitored by the sensing device 400. If the radar sensor 409 detects that there is no vehicle present, the magnetometer 414 may be reset to a predetermined magnetometer baseline setting. This re-zeroing or otherwise recalibration may be performed at any suitable time interval. This may be initiated by the sensing device or commanded by the central controller 101 through the gateway 110 according to a predetermined time(s) or on demand as desired. Recalibration settings, sampling times, threshold readings and tolerance bands thereof and any other suitable features, such as those described herein may be changed remotely by downloading from the central controller 101 through the gateway 110. For example, the magnetometer may be recalibrated every time the parking space is empty, every other time the parking pace is empty, every "X" number of times the parking space is empty (e.g. where X is any suitable integer) or when a reading of the magnetometer when the parking space is empty deviates from the baseline setting by a predetermined amount/threshold. In one aspect when the parking space being monitored is deemed to be empty by the radar sensor the sensing device 400 may be configured to automatically recalibrate the magnetometer 414. In another aspect, where the secondary sensor is not available an empty state of the parking space can be monitored in any suitable manner such as manually or by monitoring the output of the magnetometer 414. If the parking space is deemed to be empty either through manual operation or no substantial change in magnetometer output from the baseline setting over a predetermined period of time, the magnetometer may be re-zeroed manually or automatically). 
As to claim 6, Becker further discloses:
a.	a structure positioned relative to the radar sensor so that the at least one radar scan traverses the structure, wherein the structure has a dielectric constant that slows down the at least one radar scan to enable detection of nearby objects read on ¶ 0063, (In frequency modulated continuous wave radar a voltage controlled oscillator OSC1 is ramp-modulated by a ramp generator RG (FIG. 8, Block 800). The ramp generator RG may be controlled in any suitable manner such as by processor 402. It is noted that the voltage controlled oscillator OSC1 may have an RF output that is a linear function of its tuning voltage Vtune input. The output of the voltage controlled oscillator OSC1 may be a frequency varying in time according to the modulation. This waveform is amplified by amplifier AMP1, split by a power splitter SPLTR1 and radiated out transmit antenna ANT1 towards a target scene such as a parking space or parking area. As may be realized, it may take time for the transmitted waveform to propagate from the antenna ANT1 to the target (such as a vehicle) and back to a receiver antenna ANT2. This round-trip time may delay the frequency varying waveform in proportion to a target distance and wave propagation velocity). 
As to claim 8, Becker further discloses:
a.	wherein the control circuitry is configured to determine occupancy of the parking space by: determining whether the object detected by the at least one radar scan includes a blocking substance near the parking sensor device; and determining occupancy of the parking space as a function whether a blocking substance is detected read on ¶ 0038 & ¶ 0058, (a dual mode sensor in that it has at least one passive vehicle detection sensor and at least one active vehicle detection sensor. In one aspect the passive vehicle detection sensor may be a primary sensor and the active vehicle detection sensor may be a secondary sensor as will be described below. In other aspects the at least one active vehicle detection sensor may be the primary sensor and the at least one passive vehicle detection sensor may be the secondary sensor. In one aspect the passive vehicle detection sensor may be any suitable omnidirectional vehicle detection sensor such as for example, a magnetometer(s) 414. In other aspects the passive vehicle detection sensor may be a capacitive sensor, inductive sensor or other suitable sensor. The magnetometer 414 may be a three dimensional magnetometer configured for omnidirectional vehicle detection that is set to a baseline configuration after installation where the baseline configuration may be used to reset the magnetometer to reduce sensor drift.  The sensing device 120A may monitor the availability of the primary gateway 110A and transmit the stored messages when the sensing device 120A re-establishes communication with the primary gateway 110A. Each message stored by the sensing device 120A is given a time stamp indicating when the message was created by the sensing device 120A so that, for example, the arrival, departure, violation, and other messages from the sensing devices can be accurately tracked and applied to user accounts by the central controller 101. When communication is re-established with the gateway 110A the sensing device 120A transmits the message with the time stamp to allow the central controller 101 to monitor the activity of the corresponding parking spaces). 
As to claim 10, Becker further discloses:
a.	wherein the control circuitry is configured to determine occupancy of the parking space by: when a blocking substance is detected, determining occupancy of the parking space based on the magnetic field read on ¶ 0038, (the passive vehicle detection sensor may be a capacitive sensor, inductive sensor or other suitable sensor. The magnetometer 414 may be a three dimensional magnetometer configured for omnidirectional vehicle detection that is set to a baseline configuration after installation where the baseline configuration may be used to reset the magnetometer to reduce sensor drift (as described herein). The active vehicle detection sensor may be, for example, a directed beam sensor such as radar sensor(s) 409. In other aspects the active vehicle detection sensor may be an infrared sensor, optical sensor, ultrasonic sensor or any other suitable sensor. As may be realized the active sensor (e.g. directed beam sensor) is disposed so that the combined dual mode sensor is omnidirectional. For example, the passive and active sensors may be mounted inside the housing 401 so as not to interfere with each other and be configured to be embedded in a driving surface and provide omnidirectional vehicle detection within a zone of sensitivity 477. It is noted the zone of sensitivity may have any suitable size and shape. The magnetometer 414 and radar sensor 409 may be connected to the processor 402 in any suitable manner and be configured to sense a vehicle individually (e.g. operate separately for redundancy such as when the magnetometer is not available--the processor may use either the radar sensor 409 or the magnetometer to sense the vehicle), in conjunction with each other (e.g. operate together), or according to any predetermined sequence of operation). 
As to claim 11, Becker further discloses:
a.	wherein the control circuitry is configured to determine occupancy of the parking space by: when no blocking substance is detected, determining occupancy of the parking space based on a combination of the magnetic field and the at least one radar scan read on ¶ 0059, (where multiple radar sensors 409A, 409B, 409C are located within a common housing 401 each of the radar sensors 409A, 409B, 409C may be communicably coupled to at least one associated sensor of a different type (such as e.g. magnetometer 414) so that in combination the multiple radar sensors 409A, 409B, 409C and the magnetometer 414 provide a dual or multiple mode sensor for each parking space PS1, PS2, PS3). 
As to claim 12, Becker further discloses:
a.	wherein determining occupancy of the parking space based on the combination of the magnetic field and the at least one radar scan comprises: determining a confidence for each of the magnetic field and radar data of the at least one radar scan; and determining occupancy of the parking space based on a confidence weighted combination of the magnetic field and the radar data read on ¶ 0035, (Referring to FIG. 2 each sensing device 120A-120C, 121A-121C, 122A-122C in the groups 120, 121, 122 of sensing devices may be substantially similar to vehicle parking detector (also referred to as sensing device) 400. In one aspect the sensing device 400 may be a dual mode sensor (as will be described below) and include any suitable housing 401. The housing 401 may have any suitable shape and be constructed of any suitable material so that in one aspect the sensing device may be placed or otherwise embedded at least partly within the ground/roadway of a parking space or within the ground/roadway of navigable roadway (e.g. substantially below or substantially even with a driving surface of the parking space or navigable roadway). In another aspect the housing 401 may be configured for placement above ground at any suitable location for sensing vehicles in a respective parking space or navigable roadway. The housing 401 may be configured to house components of the sensing device 400 such as a processor/controller 402 (referred to herein a processor 402), memory 403 (which is suitably configured along with the processor 402 to effect the operational aspects of the sensing devices as described herein), sensor system clock 406. 
As to claim 13, Becker further discloses:
a.	a BLE (Bluetooth Low Energy) radio configured to wirelessly connect to another parking sensor device and/or a mobile wireless device read on ¶ 0061, (. Here the one or more radar sensor 409 may be connected to respective sensors 120A, 120B, 120C through any suitable wireless or wired communication link 700. The communication link may be any suitable wired connection (e.g. public switched telephone network, Ethernet, local area network) or any suitable wireless connection (e.g. radio frequency, Bluetooth, cellular, satellite) or the communication link 700 may be through any suitable network such as the Internet or world wide web). 
As to claim 14, Becker further discloses:
a.	wherein the control circuitry comprises a microcontroller coupled to the magnetometer sensor, the radar sensor, and the output read on ¶ 0029, (the distributed remote sensing system may be a vehicle metering/detection system 100, such as for parking metering, traffic metering, navigation or any other suitable vehicle monitoring, having a centralized controller that may provide at least monitoring and/or billing services for the use of one or more vehicle parking spaces. In one aspect, the vehicle metering system 100 may include a central controller 101, one or more gateways 110A-110C, one or more vehicle parking detectors (also referred to as sensing device groups) 120-122 and one or more peripheral devices 130-132 which may include any suitable display for displaying any suitable information pertaining to one or more parking spaces. In other aspects the vehicle metering system may include any suitable number and type of components to facilitate the monitoring of the vehicle parking spaces associated with the vehicle metering system 100. The central controller 101 may be any suitable controller capable of communicating with the one or more gateways 110A-110C (and sensing devices in communication with the one or more gateways) and the one or more peripheral devices 130-132 using any suitable wireless or wired communication interface link that extends from the sensing devices to the central controller and from the central controller to the peripheral devices (it is noted that the interface may include a single communication protocol or a combination of different communication protocols)).
As to claim 15, the claim is interpreted and rejected as to claim 1.
As to claim 16, the claim is interpreted and rejected as to claim 11.
As to claim 18, the claim is interpreted and rejected as to claim 10. 
As to claim 19, Becker further discloses:
a.	wherein determining occupancy of the parking space comprises: when no blocking substance is detected, determining occupancy of the parking space based on a combination of the magnetic field and the at least one radar scan read on ¶ 0038, (the sensor 400 may be a dual mode sensor in that it has at least one passive vehicle detection sensor and at least one active vehicle detection sensor. In one aspect the passive vehicle detection sensor may be a primary sensor and the active vehicle detection sensor may be a secondary sensor as will be described below. In other aspects the at least one active vehicle detection sensor may be the primary sensor and the at least one passive vehicle detection sensor may be the secondary sensor. In one aspect the passive vehicle detection sensor may be any suitable omnidirectional vehicle detection sensor such as for example, a magnetometer(s) 414. In other aspects the passive vehicle detection sensor may be a capacitive sensor, inductive sensor or other suitable sensor. The magnetometer 414 may be a three dimensional magnetometer configured for omnidirectional vehicle detection that is set to a baseline configuration after installation where the baseline configuration may be used to reset the magnetometer to reduce sensor drift (as described herein). The active vehicle detection sensor may be, for example, a directed beam sensor such as radar sensor(s) 409. In other aspects the active vehicle detection sensor may be an infrared sensor, optical sensor, ultrasonic sensor or any other suitable sensor. As may be realized the active sensor (e.g. directed beam sensor) is disposed so that the combined dual mode sensor is omnidirectional. For example, the passive and active sensors may be mounted inside the housing 401 so as not to interfere with each other and be configured to be embedded in a driving surface and provide omnidirectional vehicle detection within a zone of sensitivity 477).
As to claim 20, the claim is interpreted and rejected as to claim 12.
As to claim 21, the claim is interpreted and rejected as to claim 15. 
As to claim 22, Becker further discloses:
a.	a magnetometer sensor configured to detect a magnetic field: a radar sensor configured to perform at least one radar scan to detect presence of an object: control circuitry configured to obtain readings from the magnetometer sensor and the radar sensor; and 10 an output for conveying the readings from the magnetometer sensor and the radar sensor read on ¶ 0029, (the distributed remote sensing system may be a vehicle metering/detection system 100, such as for parking metering, traffic metering, navigation or any other suitable vehicle monitoring, having a centralized controller that may provide at least monitoring and/or billing services for the use of one or more vehicle parking spaces. In one aspect, the vehicle metering system 100 may include a central controller 101, one or more gateways 110A-110C, one or more vehicle parking detectors (also referred to as sensing device groups) 120-122 and one or more peripheral devices 130-132 which may include any suitable display for displaying any suitable information pertaining to one or more parking spaces. In other aspects the vehicle metering system may include any suitable number and type of components to facilitate the monitoring of the vehicle parking spaces associated with the vehicle metering system 100. The central controller 101 may be any suitable controller capable of communicating with the one or more gateways 110A-110C (and sensing devices in communication with the one or more gateways) and the one or more peripheral devices 130-132 using any suitable wireless or wired communication interface link that extends from the sensing devices to the central controller and from the central controller to the peripheral devices (it is noted that the interface may include a single communication protocol or a combination of different communication protocols)). 
As to claim 23, Becker further discloses:
a.	a network adapter; and vehicle presence circuitry coupled to the network adapter and configured to: receive, via the network adapter, a message indicating readings from a magnetometer sensor and a radar sensor associated with a parking space; determine occupancy of the parking space based on the readings from the magnetometer sensor and the radar sensor; and send, to a client device via the network adapter, a message indicating occupancy of the parking space read on ¶ 0033, (the central controller 101 may be connected to the one or more gateways 110A-110C (and to the sensing devices) in any suitable manner. In one aspect one or more communicators 140 may be used as a communication link between the gateways 110A-110C and the central controller 101. The one or more communication links 140 may include, for example, one or more cell towers/providers in a cellular communication network. In other aspects the one or more communication links 140 may include, for example, one or more satellites in a satellite communication network, a public switched telephone network, Internet/World Wide Web access points or any other suitable communication access points such as those used in the wired and/or wireless communication protocols described above. In still other aspects the one or more communication links 140 may be a combination of cellular and satellite communication or any other suitable wired or wireless communication link). 
As to claim 24, Becker further discloses:
a.	wherein the message is a first message, the parking space is a first parking space, and the vehicle presence circuitry is also configured to: receive, via the network adapter, a second message indicating readings from a magnetometer sensor and/or a radar sensor associated with a second parking space; and determine occupancy of the first parking space based on a combination of the readings indicated by the first message and the readings indicated by the second message read on ¶ 0038, (The magnetometer 414 and radar sensor 409 may be connected to the processor 402 in any suitable manner and be configured to sense a vehicle individually (e.g. operate separately for redundancy such as when the magnetometer is not available--the processor may use either the radar sensor 409 or the magnetometer to sense the vehicle), in conjunction with each other (e.g. operate together), or according to any predetermined sequence of operation. For example, the radar sensor 409 may be used to verify the sensing activity of the magnetometer 414 or vice versa. In one aspect the magnetometer 414 and radar sensor 409 may operate periodically at any suitable time interval while in other aspects the magnetometer 414 and radar sensor 409 may operate continuously. As may be realized any suitable ancillary circuitry may be provided to allow communication of one or more of the vehicle sensors 409, 414 with the processor 402. For example, a digital to analog convertor 412 and/or a gain control and signal compensation module 411 may be provided for communications from the processor 402 to the radar sensor 409 while a signal conditioning module 410 and analog to digital convertor 413 may be provided for communication from the radar sensor 409 to the processor 402. In one aspect, a power efficient usage of the magnetometer 414 and the radar sensor 409 is the employment of the magnetometer 414 to trigger a radar measurement where the radar measurement may be of a higher quality/accuracy than the magnetometer measurement. This triggering or otherwise activation of the radar sensor 409 may reduce the over use of the radar sensor 409 thereby reducing overall power consumption of the sensor 400). 
As to claim 25, Becker further discloses:
a.	the vehicle presence circuitry comprises a processor; and
the server further comprises a non-transitory computer readable medium having recorded thereon statements and instructions that, when executed by the processor, configures the processor as the vehicle presence circuitry read on ¶ 0030, ( The central controller 101 may include one or more processors, a memory and any other suitable hardware/software configured to track and report, for each parking space being monitored, a user of the parking space, parking space assignments/allocations, time of arrival, time of departure, transaction rates, user account monetary balances, billing transactions, parking violations, parking space availability or any other suitable information pertaining to the use and billing of each parking space monitored by the vehicle metering system 100). 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Liu (CN 107680399 A)
As to claim 3, Becker does not explicitly disclose wherein the control circuitry is configured to transition from a low power state to an operating state upon the magnetometer sensor detecting a change in the magnetic field, and to transition back to the low power state after triggering the wireless transmitter to transmit the wireless message.
However, Liu in intelligent parking technology teaches:
a.	wherein the control circuitry is configured to transition from a low power state to an operating state upon the magnetometer sensor detecting a change in the magnetic field, and to transition back to the low power state after triggering the wireless transmitter to transmit the wireless message read on Abstract, (the invention discloses a wireless parking space detection method and a parking space detector. The wireless parking space detection method comprises the steps that a geomagnetic detection module detects a parking space magnetic field variation and wakes up an MCU through interrupting a pin when the parking space state is judged to be changed; the MCU controls an electronic switch, which is used for being connected with a battery module, to be closed, the battery module supplies power to a temperature detection module and a power detection module; the MCU acquires temperature information from the temperature detection module and acquires power information from the power detection module; the MCU controls a wireless LoRa module to send out the parking state information judged due to the parking space magnetic field variation, the temperature information and the power information; and the LoRa module enters a SLEEP state after sending the information data, the electronic switch is disconnected).

8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Becker.
As to claim 7, Becker further discloses:
a.	wherein the structure has a shape of a cone or a frustum read on ¶ 0034, (each of the gateways 110A-110C may include any suitable housing 401 (see FIG. 2) having any suitable shape and size. In one aspect the housing 401 is weatherproof, tamperproof and may be UV (ultraviolet) ray resistant. The housing may be constructed of any suitable material so that, in one aspect, radio frequencies are allowed to pass through the housing).  The artisan recognizes the obviousness of aesthetic structure is a design choice.  It is well known in the art and also common sense to design a cover plate in a desired shape, size and attractiveness.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed that aesthetic structure shape is a design choice based upon the specifications and manufacturing procedure of the maker and the projected desires of the end-user.

Allowable Subject Matter
9.	Claims 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, an updated search will need to be performed after the next response from Applicant.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
Citation of pertinent Prior Arts
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
11.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689